  Case: 1:16-cv-00611 Document #: 118 Filed: 07/26/19 Page 1 of 19 PageID #:1120




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

EXELON BUSINESS SERVICES
COMPANY, LLC,

                    Plaintiff,                    Case No.: 1:16-cv-00611

      v.                                           Hon. Robert M. Dow, Jr.

PELCO STRUCTURAL, LLC,

                    Defendant.




           PLAINTIFF EXELON BUSINESS SERVICES COMPANY, LLC’S
                              TRIAL BRIEF




Heather H. Harrison (#6296693)           Mariangela M. Seale (#6293433)
Tracy A. Hannan (#6281834)               Brian O. Watson (#6304248)
EXELON CORPORATION                       Lauren Jaffe (#6316795)
10 S. Dearborn St., 49th Floor           Joy Anderson (#6320219)
Chicago, Illinois 60603                  RILEY SAFER HOLMES & CANCILA LLP
Telephone: (312) 394–8164                70 W. Madison St., Ste. 2900
Facsimile: (312) 394–8322                Chicago, Illinois 60602
heather.harrison@exeloncorp.com          Telephone: (312) 471–8700
tracy.hannan@exeloncorp.com              Facsimile: (312) 471–8701
                                         mseale@rshc-law.com
                                         bwatson@rshc-law.com
                                         ljaffe@rshc-law.com
                                         janderson@rshc-law.com
   Case: 1:16-cv-00611 Document #: 118 Filed: 07/26/19 Page 2 of 19 PageID #:1120




                                                    TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

FACTUAL BACKGROUND ......................................................................................................... 2

          I.         The Elgin-O’Hare Project                                                                                            2

                     A.         The Master Contract ................................................................................... 2

                     B.         The Specifications and Drawings ............................................................... 3

                     C.         Delivery and Installation ............................................................................. 5

          II.        The Pelco Arm Failure                                                                                               5

          III.       The Emergency Work and Inspections                                                                                  6

          IV.        The Failed Attempt to Cure                                                                                          7

          V.         The Initial Weld Tests                                                                                              8

          VI.        The Destructive Weld Tests                                                                                          8

          VII.       The Replacement Work                                                                                                9

LAW AND ARGUMENT ............................................................................................................ 10

          I.         Pelco Breached the Master Contract by Delivering Arms with Pervasive
                     Welding Defects Resulting in Catastrophic Failure.                                                                10

          II.        Exelon Is Entitled to Damages Under the Master Contract Because Pelco
                     Delivered Defective Arms and Failed to Cure.                                                                      12

          III.       Exelon Would Be Entitled to the Same Damages Under the UCC Because
                     It Properly Revoked Acceptance of the Defective Arms.                                                             14

CONCLUSION ............................................................................................................................. 15
  Case: 1:16-cv-00611 Document #: 118 Filed: 07/26/19 Page 3 of 19 PageID #:1120




                                       INTRODUCTION

       This breach of contract case arises from pervasive welding defects in steel transmission

arms manufactured and sold by Pelco to Exelon for a Tollway transmission project. One of those

defects resulted in a catastrophic failure that caused a 1,000-pound steel arm to break apart and

crash from a 135-foot tower near a busy, four-lane highway. Pelco does not dispute that it is

responsible for that failure. And the evidence indisputably shows that Pelco’s welding defects were

not limited to that arm alone—even after Exelon afforded Pelco the opportunity to cure.

Accordingly, there should be no dispute that Pelco is liable to Exelon for breach of contract and

responsible for the damages that resulted therefrom.

       Exelon seeks to recover, pursuant to the parties’ contract, the damages it incurred to

respond to and address the arm that fell, as well as the costs to purchase and install replacement

arms. Immediately following the arm failure, Exelon took the reasonable and necessary steps to

safely finish its project. Exelon secured the site and evaluated all of the Pelco arms. Exelon then

gave Pelco an opportunity to cure, allowing Pelco to inspect its original arms, make corrections,

and deliver replacements to Exelon. Pelco failed to cure. Destructive testing confirmed both the

original and replacement arms were riddled with welding defects. Exelon, left with no reasonable

alternative, bought arms from another company and completed the project. Altogether, Exelon was

forced to pay more than $2,165,164.32 to replace the arms and fix the project.




    THE COMPLETED TRANSMISSION PROJECT                             THE FAILED ARM
    Case: 1:16-cv-00611 Document #: 118 Filed: 07/26/19 Page 4 of 19 PageID #:1120




         Exelon runs a high-stakes business. If a single transmission circuit fails, its grid must

reroute electricity instantaneously, or other circuits and equipment may also fail. When Pelco

showed not only once, but twice, that its welding could not be trusted, Exelon made the reasonable

choice to avoid another tremendously dangerous failure and to finish the project using a different

company’s arms. Exelon is thus entitled to its full damages, plus interest and costs.

                                   FACTUAL BACKGROUND

    I.   The Elgin-O’Hare Project

         In 2013, Exelon planned a critical, multimillion-dollar transmission project at the request

of the Illinois Tollway to accommodate the new Elgin-O’Hare Expressway.1 The project was to

replace the current transmission structures, install new transmission poles, and ultimately raise the

height of the transmission circuits over the new expressway. In November 2013, Exelon sought

bids for eleven new transmission poles with sixty-four arms.2 Its request included specifications

and drawings, and directed bidders in their responses to list any “exceptions”—requirements they

could not meet.3 Pelco, a custom steel pole manufacturer, submitted its bid on December 5, 2013,

and, in part because of Pelco’s stated ability to manufacture the poles without any “exceptions” to

the specifications, Exelon awarded Pelco the contract.

            A. The Master Contract

         Exelon and Pelco’s contracts are not in dispute. In February 2014, Exelon and Pelco

entered into a Master Terms and Conditions for the Purchase of Materials and Services (“Master




1
 Exelon and its affiliate, Commonwealth Edison Company (“ComEd”), each had roles in the project. For
ease of reference, Exelon refers to both simply as “Exelon.”
2
 A succinct recitation of these facts, with references, is in the report of Exelon’s damages expert, Mark
Hosfield. See Ex. 1, Mark Hosfield Report.
3
  Ex. 2, Request for Proposal at B2. The RFP made clear that “[a]ll exceptions to the Scope of
Work/Technical Specifications must be listed together, specifically identified, and attached[.]” Id. In
response, Pelco marked that it “accepts and will comply with the scope of work without exceptions.” Id.
                                                   2
     Case: 1:16-cv-00611 Document #: 118 Filed: 07/26/19 Page 5 of 19 PageID #:1120




Contract”).4 The Master Contract governed all purchase orders and other contract documents.5

Exelon and Pelco then entered into a purchase order for the transmission poles and arms in the

amount of $973,211.00.6

          The Master Contract had critical provisions. Pelco agreed to “perform the work as set forth

in the Purchase Order and other [Master] Contract Documents”7 and “to adhere with the designs

and specifications provided by [Exelon] for this project.”8 Pelco also expressly warranted that the

material it furnished “will comply with the Specifications contained in or developed in accordance

with the [Master] Contract Documents, and will be … (2) free from defects in design,

workmanship and materials, … (4) suitable for its intended purpose as specified in the [Master]

Contract Documents, (5) fit for the particular purpose intended … , and (7) fully tested in

accordance with the [Master] Contract Documents.”9

               B. The Specifications and Drawings

          The project specifications and drawings are essential in any Exelon transmission project.

Designed to hold up in extraordinary weather conditions, Exelon’s transmission system delivers

power to millions of customers and supports the nation’s electrical grid. Exelon’s engineers review

every aspect of a project’s specifications and drawings knowing the tensions required to keep its

electrical wires from sagging too low and the potential risks of a power outage.




4
    Ex. 3, Pelco Ans. First Am. Compl. at ¶¶ 15–16.
5
 Ex. 4, Purchase Order at 1–4. Master Contract Documents include, among others, “the Purchase Order,
any Change Orders thereto, these Terms and Conditions, and any other documents identified [therein],” Ex.
5, Master Contract at 7, as well as the “Project Schedule; . . . Special Terms and Conditions; Software
License Agreements; . . . Drawings; [and] Specifications[.]” See Ex. 5, Master Contract at § 2.4.
6
    Ex. 3, Pelco Ans. First Am. Compl. at ¶ 16; Ex. 4, Purchase Order at 1–4.
7
    Ex. 5, Master Contract at § 3.1.
8
    Ex. 6, Scope of Work at § 5.2.
9
    Ex. 5, Master Contract at § 4.1.1.
                                                      3
     Case: 1:16-cv-00611 Document #: 118 Filed: 07/26/19 Page 6 of 19 PageID #:1120




           Here, Exelon and Pelco agreed to specifications and drawings for the transmission poles

and arms. Exelon sent its detailed specifications10 to Pelco, and Pelco converted Exelon’s

specifications into drawings, which Exelon approved.11 The specifications required that all

welding “conform to the best recommended practice of American Welding Society (AWS D1.1)”12

and be “fabricated in accordance with drawings approved by [Exelon].”13 In its drawings, Pelco

was also required to detail “[c]omplete information regarding … location, type, size, and extent of

all welds[.]”14 Before delivery to Exelon, Pelco was required to ensure “that the size, length, and

location of all welds conform to the requirements of [AWS D1.1] and to the detail drawings,” and

that “no unspecified welds have been added without the approval of the Engineer.”15

           Pelco’s approved drawings had specific welding details. The drawings showed welds in

two locations: the arm-to-clamp weld, which joins the armshaft to the clamp that is later bolted to

the pole, and the arm-to-conductor weld. But critically, they showed no welds at the arm bend:16

                             ARM-TO-CLAMP                               ARM-TO-CONDUCTOR
                                WELD                                          WELD




                                                                NO WELD
                                                              AT ARM BEND




10
     Exelon’s specifications included drawings, but for simplicity will be referred to as “specifications.”
11
     Ex. 7, Pelco Approved Design Drawings.
12
     ComEd Specification EM10361, Steel Pole Transmission Structures, at 6.6.1.
13
     ComEd Specification EM10361, Steel Pole Transmission Structures, at 6.1.1.
14
  Ex. 8, American Welding Society (AWS) D1 Committee on Structural Welding, AWS D1.1/D1.1M:2010
at 5, § 2.3.1; see also ComEd Specification EM10361, Steel Pole Transmission Structures, at 7.2.2.5.
15
  Ex. 8, American Welding Society (AWS) D1 Committee on Structural Welding, AWS D1.1/D1.1M:2010
at 220, § 6.5.1; see also Ex. 9, Pelco Welding Specifications and Procedures 2.1.1, at 13, § 8.2.1.
16
     Ex. 7, Pelco Approved Design Drawing at COMED_PELC000005001.
                                                        4
     Case: 1:16-cv-00611 Document #: 118 Filed: 07/26/19 Page 7 of 19 PageID #:1120




           Exelon also approved specific levels of welding penetration, a critical measure of the

weld’s strength. The higher the penetration, the stronger the weld. Exelon and Pelco’s agreed upon

drawings and specifications required at least 80% penetration.17 The drawings and specifications

also prohibited cracks in the welds.18

              C. Delivery and Installation

           In June 2014, Pelco delivered the eleven transmission poles with sixty-four arms. To install

Pelco’s poles and arms and remove the existing transmission structures, Exelon hired one of its

longstanding contractors of choice, MJ Electric.

           The work was scheduled to occur during carefully             “D”         “F”       “E”
                                                                       SERIES      SERIES    SERIES
planned outages beginning in November 2014, and was

divided into three series (“D,” “E,” and “F” Series). MJ

Electric installed the first set of Pelco poles and arms in

November 2014 (“E” Series). On December 1, 2014, MJ

Electric began installing the second set of Pelco poles and

arms (“D” Series).

 II.       The Pelco Arm Failure

           On December 5, 2014, four days into the work on the “D” Series, one of Pelco’s 1,000-

pound arms snapped off the pole (the “Failed Arm”) and crashed more than 80 feet to the ground.19

At the time of the failure, MJ Electric was installing new conductor wires on the poles, and two

MJ Electric employees were working in a basket attached to a crane directly below the Failed Arm.

On its way down, the Failed Arm crashed into another arm (the “Damaged Arm”), hit the boom of


17
   ComEd Specification EM10361, Steel Pole Transmission Structures, at 6.6.2.1, 6.6.2.2, 6.6.3, 6.6.4; Ex.
7, Pelco Approved Design Drawings at COMED_PELC000004995.
18
     Id.
19
     Ex. 3, Pelco Ans. First Am. Compl. at ¶ 3.
                                                    5
     Case: 1:16-cv-00611 Document #: 118 Filed: 07/26/19 Page 8 of 19 PageID #:1120




the crane holding the MJ Electric employees, and flipped 360 degrees before hitting the ground.

In addition to tearing open the crane’s hydraulic fluid reservoir, the Failed Arm also damaged other

equipment on the transmission system. It was a miracle no one was hurt or killed.

III.       The Emergency Work and Inspections

           In the aftermath of the failure, Exelon secured the scene and inspected all of the Pelco arms.

There was a lot to protect: MJ Electric had already installed forty-four of Pelco’s sixty-four arms.

When the Failed Arm crashed to the ground, MJ Electric immediately pivoted from its installation

work in order to secure the site, assess the damage, install guard structures to protect traffic,

stabilize and secure the wires, and deal with the broken crane. The next day, December 6, Exelon

employees continued the emergency work, developed a remediation plan, and notified Pelco of the

failure. By December 7, MJ Electric had secured most of the construction site and removed the

Damaged Arm from the pole.

           On Monday, December 8, Pelco arrived to conduct its own inspections. Pelco found that

the Failed Arm suffered a “[c]omplete weld failure” on the arm-to-clamp weld.20 This weld,

according to Pelco, had “virtually no weld penetration[.]”21 But it was not only the Failed Arm

with virtually no weld penetration—the Damaged Arm, too, had “virtually no penetration” in

the arm-to-clamp weld.22 Pelco also found that the Damaged Arm suffered “[s]evere cracking”

on the clamp.23 Pelco attributed these faulty penetrations to an “incorrect bevel position”—

meaning Pelco beveled the wrong side of the arm shaft before welding it to the clamp. Pelco




20
     Ex. 10, Pelco Field Inspection Report at 3 (emphasis in original).
21
     Id.
22
     Id.
23
     Id.
                                                       6
     Case: 1:16-cv-00611 Document #: 118 Filed: 07/26/19 Page 9 of 19 PageID #:1120




identified this defective bevel placement on at least two more arms,24 and informed Exelon that at

least fourteen of its sixty-four arms needed to be replaced.25

IV.        The Failed Attempt to Cure

           After the initial inspections uncovered welding defects in several of the arms, Pelco tried

to cure under the Master Contract.26 Pelco delivered fourteen replacement arms to Exelon: two on

December 9, and twelve on December 10.27 But these arms also had welding problems.

           In addition, when Exelon and MJ Electric received

Pelco’s replacement arms, they noticed multiple places that had

been cut and re-welded along the bends of the arm shafts. These

welds—referred to as “relief cut” or “tiger stripe” welds—were

not identified anywhere on the drawings or specifications. Pelco

claimed these cuts were made because the arms were too big for
                                                                                   RELIEF CUT WELDS

its machines to bend properly. Exelon was shocked to learn from Pelco that these cuts had also

been made in the original arms—except the welds on those arms had been carefully sanded and

galvanized to appear smooth, leaving no visible trace of their existence. Worse still, when Exelon

asked Pelco for the weld detail and procedure, Pelco had to create them after the fact.28 As it turns

out, Pelco’s engineers were not even involved in the design, manufacture, or inspection of the



24
     Id. at 7.
25
     Ex. 3, Pelco Ans. First Am. Compl. at ¶ 32.
26
   Under the Master Contract, “[i]f any Material does not comply with [Pelco’s] warranties . . . , then [Pelco]
shall (at its sole expense) promptly correct by repair or replacement any (i) non-conforming Material and
(ii) any materials, equipment and other personal and real property damaged by the non-conforming Material
or otherwise adversely affected by the performance of the Work (‘Other Material’)[.]” Ex. 5, Master
Contract at § 4.1.2.
27
     Ex. 11, Pelco Answer to Interrog. 5.
28
  Ex. 12, Dec. 12, 2014 Email from Kasey Scott, 000680PELCO–000682PELCO; see also Ex. 13, Dec.
12, 2014 Email from Matt Krafft, 000683PELCO–000684PELCO (collecting information to submit to
Exelon).
                                                      7
     Case: 1:16-cv-00611 Document #: 118 Filed: 07/26/19 Page 10 of 19 PageID #:1120




relief cut welds; they, like Exelon, had no idea these welds were added until after one of Pelco’s

arms catastrophically failed.29

 V.       The Initial Weld Tests

          Upon delivery of the replacement arms, Exelon hired an expert, Team Industrial, to do

ultrasonic testing to determine whether the welding in Pelco’s arms was suitable according to

Exelon’s specifications. On December 14, Team Industrial analyzed both the arm-to-clamp welds

(also known as “shaft-to-clamp” or “bracket-to-shaft” welds) and the relief cut welds on

approximately forty arms using non-destructive, ultrasonic testing. Team Industrial discovered an

arm-to-clamp welding defect (a “crack like indication”) in yet another arm.30

          But Team Industrial could not verify the penetration levels of all welds because Pelco had

designed its welds using partial penetration, i.e., welds with less than 100% penetration. To

conclusively test the welds and determine the penetration levels, destructive testing was

necessary.31 Team Industrial therefore consulted a metallurgist to do destructive testing.

VI.       The Destructive Weld Tests

          To perform these tests, seven samples, called “coupons,” of Pelco’s welds were cut out of

the arms and sent to the metallurgist, Landow Metallurgical Consulting, for study under a

microscope. Landow examined samples from Pelco’s original and replacement arms. In both arms,

samples were taken from the arm-to-clamp weld and the relief-cut welds.

          Of these seven samples (taken from two arms), zero arm-to-clamp welds met the required

80% weld penetration.32 And zero relief-cut welds met Pelco’s after-the-fact 66% standard.33 Not



29
     Ex. 14, James Sutphen Dep. at 73:24–74:6.
30
     Ex. 15, Team Ind’l Report at 000891PELCO.
31
     Ex. 14, James Sutphen Dep. at 34:13–15.
32
     Ex. 16, Mark Landow Report at 1, 4.
33
     Ex. 14 James Sutphen Dep. at 76:8–17.
                                                  8
     Case: 1:16-cv-00611 Document #: 118 Filed: 07/26/19 Page 11 of 19 PageID #:1120




only did Pelco’s welds fail to meet these standards, its weld penetrations varied from a devastating

14 to 63%.34

          As shown in Exelon, Pelco, Team Industrial, and Landow’s inspections, the original and

replacement arms suffered from pervasive and material welding defects: (1) deficient weld

penetrations at both the arm-to-clamp welds and the relief-cut welds; (2) faulty bevels, which

resulted in virtually no weld penetration; (3) cracked welds; and/or (4) hidden relief cut welds,

which were not made to any specification at all.

VII.      The Replacement Work

          At this point, Exelon had no reasonable choice but to revoke its acceptance of Pelco’s arms

and to finish the project using arms from another company. As the Master Contract permitted,35

Exelon bought replacements from a custom pole and arm manufacturer, Valmont, which, like

Pelco, had originally bid for the project. MJ Electric then replaced the Pelco arms and finished the

project with Valmont arms.

          Exelon tracked all the work through “change orders” with MJ Electric.36 Change order

“X002” tracked all emergency work to address the catastrophic failure, and change order “X003”

tracked the costs for removing and replacing the Pelco arms. As shown below and in his report,

Exelon’s expert, Mark Hosfield, calculated the total damages:37




34
     Ex. 16, Mark Landow Report at 2.
35
  Since Pelco failed to cure under Section 4.., the Master Contract provided that “[Exelon], after notice to
[Pelco], may . . . purchase replacement Material[.] [Exelon] may . . . invoice [Pelco] for the cost of . . .
replacement” Master Contract § 4.4. In addition, “all costs and expenses associated with access to or repair
or replacement of Material or the Other Material, including removal or replacement of systems, structures
or other parts of [Exelon’s] facility and all transportation costs, shall be paid by [Pelco][.]” Ex. 5, Master
Contract at § 4.1.2.
36
     Ex. 1, Mark Hosfield Report at 15–23.
37
  Id. Notably, Exelon has elected not to purse more than $1 million from Pelco in internal labor, payroll,
administrative, and other costs, as well as the amount it paid Pelco under the Master Contract and purchase
order for the arms.
                                                      9
     Case: 1:16-cv-00611 Document #: 118 Filed: 07/26/19 Page 12 of 19 PageID #:1120




                                        LAW AND ARGUMENT

           Exelon is entitled to recover its damages under the Master Contract and Illinois law. 38 By

furnishing materially defective arms and failing to cure, Pelco breached its contract with Exelon.

Pelco owes Exelon the damages that it incurred as a result.39

     I.    Pelco Breached the Master Contract by Delivering Arms with Pervasive Welding
           Defects Resulting in Catastrophic Failure.

           Pelco’s material breaches of the Master Contract are myriad: (1) failing to perform the

work as set forth in the purchase order, specifications, and drawings;40 (2) failing to furnish arms

in compliance with the specifications;41 (3) failing to furnish arms free from defects in design,

workmanship and materials;42 (4) failing to furnish arms suitable for their intended purpose;43 (5)



38
  Exelon and Pelco agree that Illinois law governs this case and that a valid and enforceable contract exists.
See Ex. 3, Pelco Ans. First Am. Compl. at ¶¶ 15–17; Pelco Counterclaim at ¶¶ 5–6, 11; see also Ex. 5,
Master Contract at § 30.9(iv).
39
  See Dual-Temp of Illinois, Inc. v. Hench Control, Inc., 821 F.3d 866, 869 (7th Cir. 2016) (breach of
contract elements).
40
     Ex. 5, Master Contract at § 3.1.
41
     Id. at § 4.1.1.
42
     Id. at § 4.1.1(2).
43
     Id. at § 4.1.1(4).
                                                     10
     Case: 1:16-cv-00611 Document #: 118 Filed: 07/26/19 Page 13 of 19 PageID #:1120




failing to furnish arms fit for the particular purpose intended;44 (6) failing to furnish arms that were

fully tested in accordance with the specifications and drawings;45 (7) failing to adhere with the

designs and specifications provided by Exelon;46 and (8) failing to supply and cure with

conforming replacement arms.47

           As detailed above, Pelco’s original arms were rife with welding defects. Despite Pelco’s

contractual promise to make arms with 80% weld penetration, Pelco admitted that its Failed Arm

had “virtually no weld penetration”48 and snapped off and fell more than 80 feet to the ground.49

As it fell, the Failed Arm struck the Damaged Arm, which Pelco’s testing revealed also had

deficient welding at the arm-to-clamp weld and suffered severe cracking.50 Indeed, according to

Pelco itself, this arm also had virtually no weld penetration.51 Pelco’s tests then revealed defective

bevel locations, which it concluded contributed to the lack of weld penetration, in the welds on the

Failed Arm, Damaged Arm, and at least two more arms.52

           Pelco’s replacements were similarly defective. When Exelon commissioned destructive

testing, it found that not one weld was adequate when compared with Exelon’s arm-to-clamp weld

specifications or Pelco’s after-the-fact specifications for the relief cut welds. Instead of 80% or

even 66% penetration, Pelco’s welds only achieved 14 to 63%.53 Furthermore, Pelco’s failure to

disclose the relief cut welds on any drawing or specification at the start of the project, and the


44
     Id. at § 4.1.1(5).
45
     Id. at § 4.1.1(7).
46
     Id. at Scope § 5.2.
47
     Id. at § 4.2.1.
48
     Ex. 10, Pelco Field Inspection Report at 3; see also Ex. 14, James Sutphen Dep. at 49:20–50:9.
49
     Id.; see also Ex. 3, Pelco Ans. First Am. Compl. ¶ 3.
50
     Ex. 10, Pelco Field Inspection Report at 3.
51
     Id.
52
     Id. at 7.
53
     Ex. 16, Mark Landow Report at 2–3.
                                                       11
     Case: 1:16-cv-00611 Document #: 118 Filed: 07/26/19 Page 14 of 19 PageID #:1120




absence of any engineer involvement in their creation, were clear violations of the welding

standard (AWS D1.1), which required both disclosure and inspection of all welds.54

           In short, the evidence is overwhelming that Pelco breached the Master Contract when it

failed to cure its pervasive welding defects.

 II.       Exelon Is Entitled to Damages Under the Master Contract Because Pelco Delivered
           Defective Arms and Failed to Cure.

           Exelon’s damages are clear under the Master Contract. Under § 4.2.1, Pelco must promptly

correct by repair or replacement any nonconforming material.55 If Pelco fails to do so, Exelon,

after notice to Pelco, may purchase replacement material and invoice Pelco for the cost of

replacement.56 Under § 4.2.1, Pelco then must pay all costs and expenses associated with access

to or repair or replacement of material or the other material, including removal or replacement of

systems, structures or other parts of Exelon’s facility and all transportation costs.57 Exelon properly

followed these provisions of the Master Contract.

           As explained above, Pelco’s welding was unquestionably nonconforming and defective.

After the first arm broke and fell, Pelco, Team Industrial, Landow, and Exelon found that the

original and replacement arms were rife with problems. Critically, not one destructively tested

weld came close to the required weld penetration level. Pelco admittedly used the same welding

process for each of its welds.58 Indeed, rather than correct its welding process after its catastrophic




54
     See supra at section I(B).
55
     Ex. 5, Master Contract at § 4.2.1.
56
     Id. at § 4.4.
57
     Id. at § 4.2.1
58
  Ex. 14, James Sutphen Dep. at 89:10–16 (Q: Jim, would the welding procedure be any different for the
relief cuts than it would be for any of the groove welds? A: No, same weld procedures. Q: So there are,
what, five groove weld procedures, they would all be the same? A: Yes.)
                                                  12
     Case: 1:16-cv-00611 Document #: 118 Filed: 07/26/19 Page 15 of 19 PageID #:1120




failure and later investigation, Pelco built its replacement arms “the same way as [it] built them

before.”59

           Pelco’s argument that it was entitled to multiple opportunities to cure is wrong, both

factually and legally. Factually, Pelco knew the welding defect was “virtually no weld penetration”

resulting in “complete weld failure” before it delivered replacement arms.60 Legally, neither the

Master Contract nor the law gives Pelco multiple attempts at cure. The Master Contract is clear

that Pelco must “promptly correct” non-conforming material, and, if it fails to do so, Exelon may

purchase replacements.61 This is exactly what happened. Pelco’s desire for multiple chances is not

the law; buyers are not required to show manufacturers, like Pelco, how to make or fix their own

product.62 Pelco’s job was to weld properly, and it failed twice. Pelco also admitted it could not

bend the arms because of its limited machine capability, so it simply could not cure the relief cuts.63

           Exelon therefore appropriately purchased replacement arms from Valmont and invoiced

Pelco for the related costs.64 Pelco’s attempt to Monday-morning quarterback the costs Exelon

incurred in the emergency created by Pelco also falls flat. Exelon solved the emergency in a



59
  Ex. 14, James Sutphen Dep. at 49:18–19; see also id. at 55:4–56:19 (“Q: Okay. So one arm that’s fallen
and four arms that are incorrect, that’s not enough for you to know? [objections] A: We began the process
of replacing the arms. Q: Okay. But you did nothing differently when you made those replacement arms?
[objections] A: I believe -- I’m not sure. I believe that’s the case, yes.”); id. at 54:10–16 (admitting that
Pelco’s weld problem was not isolated to the four arms it determined were prepared incorrectly).
60
     Ex. 10, Pelco Field Inspection Report at 3.
61
     Ex. 5, Master Contract at §§ 4.2.1, 4.4.
62
  Anderson v. Gulf Stream Coach, Inc., 662 F.3d 775, 783 (7th Cir. 2011) (“[A] buyer does not have to
wait indefinitely for the seller to cure.”); 4 Anderson U.C.C. § 2–608:109 (3d. ed.) (“A buyer is not required
to provide a seller with an unlimited number of opportunities to cure a nonconformity before revoking
acceptance.” (citation omitted)).
63
     Ex. 14, James Sutphen Dep. at 70:15–20.
64
  Ex. 5, Master Contract at §§ 4.1.2, 4.4; Dynegy Mktg. & Trade v. Multiut Corp., 648 F.3d 506, 518 (7th
Cir. 2011) (breach of contract damages require “both the correct measurement of damages and the final
computation of damages based on that measurement. Plaintiffs are not required to prove damages to the
exact cent; they must merely establish a reasonable basis for computing damages, and may do so in any
reasonable manner.” (quotations and citations omitted)).
                                                     13
     Case: 1:16-cv-00611 Document #: 118 Filed: 07/26/19 Page 16 of 19 PageID #:1120




reasonable manner. It hired a trusted and longstanding contractor, MJ Electric, using pre-

emergency negotiated rates for labor and equipment.65 The uncertainty of the situation—when

replacement arms would arrive, whether another arm would break, the timing of outages in which

the work could be done, and the equipment’s high demand—required equipment to remain onsite.

And, although Exelon was forced to incur hundreds of thousands in additional costs, such as

unnecessary labor and its own administrative costs, it has not passed these on to Pelco.66 Exelon’s

damages are more than reasonable under the circumstances.

III.       Exelon Would Be Entitled to the Same Damages Under the UCC Because It Properly
           Revoked Acceptance of the Defective Arms.

           Not only is Exelon entitled to its damages under the Master Contract, it also properly

revoked acceptance of the defective Pelco arms and would be entitled to the same damages under

the UCC. Under § 2-608(1)(b), a “buyer may revoke his acceptance of a lot or commercial unit”

if the following elements are met: (1) the “nonconformity substantially impairs its value” to the

buyer; (2) the buyer accepted “without discovery of such nonconformity if his acceptance was

reasonably induced either by the difficulty of discovery before acceptance or by the seller’s

assurances”; and (3) the buyer notifies seller of its revocation “within a reasonable time after the

buyer discovers or should have discovered the ground for it[.]”67

           Because the elements of UCC § 2-608 are met, Exelon appropriately revoked its acceptance

as to all of Pelco’s arms. First, the value of the arms to Exelon was substantially impaired by the

defective welding.68 Indeed, when “a person’s faith is shaken in a major investment, the item not



65
     Ex. 1, Mark Hosfield Report at 10, 13–22.
66
     Id.
67
     810 ILCS 5/2–608(b)(1), (2).
68
  See N. Am. Lighting, Inc. v. Hopkins Mfg. Corp., 37 F.3d 1253, 1258 (7th Cir. 1994). All of Pelco’s
welded arms were nonconforming. To the extent that Pelco argues otherwise, the UCC makes clear that,
despite nonconformities in only some of the goods, “the buyer may revoke his acceptance, in appropriate
cases, as to the entire lot or any commercial unit thereof.” UCC § 2–608 n.7; see also Econ. Folding Box
                                                  14
     Case: 1:16-cv-00611 Document #: 118 Filed: 07/26/19 Page 17 of 19 PageID #:1120




only loses its actual value in the buyer’s eyes, but also becomes an article whose integrity has been

substantially impaired and whose operation is fraught with apprehension.”69 Second, the welding

defects were difficult to detect as it was impossible to test them without destroying the arms, and

Exelon necessarily accepted the arms on Pelco’s assurances that the welding conformed to the

required specifications and drawings. Third, Exelon notified Pelco, and Pelco attempted, but failed,

to cure the welding defects. Therefore, the UCC makes clear that Exelon may revoke its acceptance

of the defective arms and recover reasonable damages of approximately $2.1 million from Pelco.70

                                            CONCLUSION

          For these reasons, Exelon is entitled to a judgment in its favor and against Pelco in the

amount of $2,165,164.32, plus interest and costs.




Corp. v. Anchor Frozen Foods, Corp., No. 04 CV 4485, 2007 WL 844878, at *12–13 (N.D. Ill. Mar. 19,
2007), aff’d, 515 F.3d 718 (7th Cir. 2008).
69
     Econ. Folding Box Corp., 2007 WL 844878, at *9–10.
70
     See Dynegy Mktg. & Trade v. Multiut Corp., 648 F.3d at 518.
                                                    15
Case: 1:16-cv-00611 Document #: 118 Filed: 07/26/19 Page 18 of 19 PageID #:1120




    Dated: July 26, 2019            Respectfully submitted,

                                    EXELON BUSINESS SERVICES
                                    COMPANY, LLC

                                    /s/ Mariangela M. Seale
                                    Heather H. Harrison (#6296693)
                                    Tracy A. Hannan (#6281834)
                                    EXELON CORPORATION
                                    10 S. Dearborn St., 49th Floor
                                    Chicago, Illinois 60603
                                    Telephone: (312) 394–8164
                                    Facsimile: (312) 394–8322
                                    heather.harrison@exeloncorp.com
                                    tracy.hannan@exeloncorp.com

                                    Mariangela M. Seale (#6293433)
                                    Brian O. Watson (#6304248)
                                    Lauren Jaffe (#6316795)
                                    Joy Anderson (#6320219)
                                    RILEY SAFER HOLMES & CANCILA LLP
                                    70 W. Madison St, Ste. 2900
                                    Chicago, Illinois 60602
                                    Telephone: (312) 471–8700
                                    Facsimile: (312) 471–8701
                                    mseale@rshc-law.com
                                    bwatson@rshc-law.com
                                    ljaffe@rshc-law.com
                                    janderson@rshc-law.com




                                      16
 Case: 1:16-cv-00611 Document #: 118 Filed: 07/26/19 Page 19 of 19 PageID #:1120




                                CERTIFICATE OF SERVICE

       The undersigned attorney certifies that these papers were filed and served on all counsel of

record via the Court’s CM/ECF electronic filing system on July 26, 2019.


                                                    /s/ Brian O. Watson




                                               17
